DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: frame structure 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	at the end of line 9 (in the preliminarily amended claim set) a punctuation mark, such as a comma, should be placed at the end of the clause (e.g., …positioned behind the transmitting member,); and
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, this claim is indefinite because of the incongruities resulting from the addition of the amended claim language.  Particularly, the original claim’s last clause provided for the inclined surface is provided with the transmitting member and that this transmitting member is alternatively configured to transmit radio waves or light.  In the newly added limitations, however, the transmitting member is positively recited as being a radio wave transmitting member which appears to obviate the original alternative language.  Additionally, the image capturing device is originally recited as being located behind the inclined surface-
	This claim is also indefinite because the first newly added clause (i.e., the clause beginning “the vertical surface”) is grammatically confusing as to which element’s lower edge the inclined surface “inclines” toward.  Here, the inclined surface could be interpreted as inclining toward the lower edge of the vertical surface, toward the lower edge of the front panel, or toward the lower edge of itself.  Additionally, the use of the phrase “inclines forward toward a lower edge” further leads to confusion as it appears it appears that the claim is attempting to define the general profile shown in the cross-sectional view in Fig. 4, with the inclined surface 37 angling down and forward away from the bottom of the vertical section 36 to the lower/bottom edge 44 of the front panel.  The use of the term “inclines forward” leads a reader to believe that the surface would be angling upward and to the left when looking at the device shown in Fig. 4, but there is no structure having that orientation.  For examination purposes this clause interpreted to read “… and the inclined surface angles forward from the vertical surface toward a lower edge of the front panel.”
	Claims 3-9 are rejected as being dependent on claim 1.
	Regarding claim 9, this claim is further indefinite as it is unclear whether the license plate is being positively claimed as its structural features are being used to define the relative positions of the claimed vehicle body front structure’s elements.


		 
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to disclose or fairly suggest the following (in combination with the other claimed limitations and elements): a radio wave transmitting member positioned in an inclined surface of a front panel and a light transmitting member positioned in a vertical surface of the front panel, wherein the inclined surface is continuous with the vertical surface on an external side; and wherein the front panel is located above a front bumper’s front face.
The closest prior art includes U.S. Pat. Ref. No. 2020/0011989 which discloses a vehicle sensor unit having a radar unit mounted behind a inclined surface and includes a camera disposed behind the same panel, but does not disclose or suggest the recited relative positioning of the transmitters, the panel orientation, nor that the transmitters include transmitting members positioned in the panel sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618